Title: William H. Brodnax to James Madison, 24 May 1833
From: Brodnax, William H.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Kingston,
                                
                                May 24th 1833.
                            
                        
                        I have the honor to have received your favour of the 16th inst. covering a communication from Doctr
                            Dunglison announcing his resignation of the Professorship which he now holds in the University of Va. It is an event which
                            I learn with very great regret. The loss, I fear, will be a heavy one to that now flourishing institution. I recd. by the
                            same mail a letter from the University, [where I have a son, & another near connexion, the latter of whom belongs
                            to the medical class,] informing me of the fact. He speaks of the event as having excited a general and deep regret at the
                            University. He adds—"I regret it extremely both on my own account, and on account of the loss which the University must sustain. He is a superior man, in every respect, and has certainly been the support of the
                            Medical department here. It will be a very difficult matter to supply his place, and unless the Visitors succeed in
                            obtaining some Lecturer of known ability, the school of medicine must decline. Dr. J______ is a man of very ordinary
                            capacity, and attainments, and an abominable lecturer—and Dr. E_____ though he excels in chemistry does not apply it to the Science of medicine as he should—his class being composed principally of those
                            who are not medical students—and to Materia Medica, the other branch on which he lectures, he has considerable aversion,
                            & fills the Chair but indifferently. For what medical knowledge I have acquired since I have been here, I may say
                            I am almost entirely indebted to Dr. D_____. He possesses extensive information on all subjects connected with the science
                            of medicine, has a most happy & agreable talent of communicating it in his lectures, and withal, is a perfect
                            gentleman in his manners and conduct. The medical class will leave the University at the close of the session nearly en masse for Baltimore, or Philadelphia. &c"
                        I trust Sir, you will pardon me for troubling you with so long an extract of the hasty & confidential
                            views of an inexperienced student; but they reflect, I have no doubt, the impressions entertained by most who are there—The students impart them to their parents—& they again diffuse them over the public mind. I have adverted to it
                            merely to shew the great importance to the prosperity of the University that a sucessor should be appointed, who not only
                            possesses the requisite abilities—but in whom the public has confidence. The University, which
                            already owes so much to your interest in its success, and attention to its concerns, will I have no doubt again have to
                            look to your Superior judgment and experience to designate a successor to Dr. Dunglison who may be able to fill the chair which he has vacated, and prevent the loss of an entire class which has recently
                            been increasing more rapidly than any other connected with the institution. Your general acquaintance with distinguished
                            literary men both in Europe & America—and your extensive correspondence with those most able to aid us, afford
                            facilities to you in making a selection, not possessed by other members of the board of Visitors—and while, for one, I
                            should regret the trouble to which it will expose you, all, I apprehend, will with pleasure acquiesce in any
                            recommendation which you may be prepared to submit, at the next meeting of the board. With the
                            highest respect & esteem.
                        
                            
                                Wm H. Brodnax
                            
                        
                    